DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s preliminary amendments filed 03/06/2020 and 01/27/2021 have been considered and entered. Accordingly, claims 2-21 are pending in this application. Claim 1 is cancelled; claims 2-21 are as previously presented.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/09/2020, 01/18/2021, 03/09/2021, and 05/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement filed 08/17/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been fully considered. Specifically, a legible copy of the non-patent literature document corresponding to Cite No. 3 by Juri Luca De Coi could not be identified from the documents submitted. While one document comprising what 

Drawings
The drawings were received on 05/13/2020.  These drawings are acceptable.

Specification
Applicant’s amendments to the specification as filed on 01/27/2021 have been considered and entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, and 9-13 of U.S. Patent No. 10,635,632. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4-6, and 9-13 of US Patent No. 10,635,632 teach or render obvious the features of claims 2-21 of the instant application as demonstrated in the table and discussions following the table below.

Instant Application
US Patent No. 10,635,632
2. (Previously Presented) A method, comprising:











determining a view of data associated with a request for the data;
retrieving from an archive storage one or more archives of data corresponding to the determined view of data;





















reconstituting a tree data structure associated with the one or more archives of data, wherein reconstituting the tree data structure associated with the one or more 
using the reconstituted tree data structure to access the requested data; and
providing the requested data.

serializing at least a first portion of data of a tree data structure into a first set of flat data;
serializing at least a first portion of a structure of the tree data structure to reproduce at least the portion of the structure in a second set of flat data, wherein the first portion of the structure of the tree data structure includes a first root node and the second set of flat data includes a block corresponding to the first root node;
determining to access a desired data of the tree data structure from an archive;
reading a portion of the second set of flat data to reconstitute at least the first portion of the structure of the tree data structure, wherein the read portion of the second set of flat data includes one or more references to a third set of flat data, wherein the third set of flat data corresponds to a second portion of the structure of the tree data structure, wherein the second portion of the structure of the tree data structure includes a second root node and one or more other nodes, wherein the third set of flat data includes a block corresponding to the second root node and one or more blocks corresponding to the one or more other nodes, wherein the third set of flat data includes one or more references to a fourth set of flat data corresponding to a second portion of data of the tree data structure;
reading a portion of the third set of flat data to reconstitute a portion of the structure of the tree data structure corresponding to the one or more other nodes of the tree data structure;
reconstituting the at least the first portion of the structure of the tree data structure and the portion of the structure of the tree data structure corresponding to the 
using the reconstituted structure portions of the tree data structure to determine a data offset associated with the fourth set of flat data, wherein the data offset corresponds to the desired data; and
accessing the desired data using the data offset associated with the fourth set of flat data.

12. The method of claim 1, further comprising:
receiving a request for the desired data at a specified time;
determining a snapshot view associated with the specified time, wherein the second set of flat data corresponds to a snapshot view of the tree data structure at the specified time; and
retrieving the second set of flat data associated with the specified time.



receiving the request for the data.  

12. The method of claim 1, further comprising:
receiving a request for the desired data at a specified time;…

4. (Previously Presented) The method of claim 2, wherein using the reconstituted tree data structure to access the requested data comprises traversing the reconstituted tree data structure.  

1. A method of accessing tree data, comprising:
…
using the reconstituted structure portions of the tree data structure to determine a data offset associated with the fourth set of flat data, wherein the data offset corresponds to the desired data; and
accessing the desired data using the data offset associated with the fourth set of flat data.
 (i.e. using a tree structure to obtain data requires navigating the tree structure in some manner)


12. The method of claim 1, further comprising:
receiving a request for the desired data at a specified time;
determining a snapshot view associated with the specified time, wherein the second set of flat data corresponds to a snapshot view of the tree data structure at the specified time; and
retrieving the second set of flat data associated with the specified time.

(i.e. a snapshot is analogous to a backup at a particular time)
6. (Previously Presented) The method of claim 5, wherein the view of data associated with the request for the data was archived to the archive storage according to an archive policy.  

13. The method of claim 1, further comprising:
determining that an archive policy condition has occurred; and
archiving the first set of flat data and the second set of flat data to a remote storage location.

7. (Previously Presented) The method of claim 6, wherein the view of data associated with the request for the data was deleted from a storage system according to a retention policy after the view of data associated with the request for the data was archived to the archive storage.  


8. (Previously Presented) The method of claim 2, 






















wherein the one or more flats sets of data include a plurality of data blocks that correspond to nodes of the tree data structure.  


serializing at least a first portion of data of a tree data structure into a first set of flat data;
serializing at least a first portion of a structure of the tree data structure to reproduce at least the portion of the structure in a second set of flat data, wherein the first portion of the structure of the tree data structure includes a first root node and the second set of flat data includes a block corresponding to the first root node;

reading a portion of the second set of flat data to reconstitute at least the first portion of the structure of the tree data structure, wherein the read portion of the second set of flat data includes one or more references to a third set of flat data, wherein the third set of flat data corresponds to a second portion of the structure of the tree data structure, wherein the second portion of the structure of the tree data structure includes a second root node and one or more other nodes, wherein the third set of flat data includes a block corresponding to the second root node and one or more blocks corresponding to the one or more other nodes, wherein the third set of flat data includes one or more references to a fourth set of flat data corresponding to a second portion of data of the tree data structure;
…








wherein the plurality of data blocks that corresponds to nodes of the tree data structure include at least a first data block that corresponds to a root node of the tree data structure, 














a second data block that corresponds to an intermediate node of the tree data structure, and 






















a third data block that corresponds to an information storing node of the tree data structure.  


serializing at least a first portion of data of a tree data structure into a first set of flat data;
serializing at least a first portion of a structure of the tree data structure to reproduce at least the portion of the structure in a second set of flat data, wherein the first portion of the structure of the tree data structure includes a first root node and the second set of flat data includes a block corresponding to the first root node;
determining to access a desired data of the tree data structure from an archive;
reading a portion of the second set of flat data to reconstitute at least the first portion of the structure of the tree data structure, wherein the read portion of the second set of flat data includes one or more references to a third set of flat data, wherein wherein the third set of flat data includes a block corresponding to the second root node and one or more blocks corresponding to the one or more other nodes, wherein the third set of flat data includes one or more references to a fourth set of flat data corresponding to a second portion of data of the tree data structure;
reading a portion of the third set of flat data to reconstitute a portion of the structure of the tree data structure corresponding to the one or more other nodes of the tree data structure;
…

11. The method of claim 10, wherein the snapshot of the tree data structure at the particular time includes a root node copy of a root node associated with the different snapshot of the tree data structure, wherein the root node copy and the root node include a pointer to an intermediate node associated with the different snapshot.



4. The method of claim 1, wherein the tree data structure at least includes the first root node and one or more leaf nodes.
5. The method of claim 4, wherein at least one of the one or more leaf nodes stores values in a format.
(i.e. a third block as part of “one or more blocks corresponding to the one or more other nodes”)








12. (Previously Presented) The method of claim 8, wherein reconstituting the tree data structure includes reconstituting the tree data structure associated with a plurality of archives of data, wherein a first archive of data includes a first data block with a file offset to a second data block of a second archive.  

9. The method of claim 8, wherein the second set of flat data corresponds to a snapshot of the tree data structure at a particular time.
10. The method of claim 9, wherein the third set of flat data corresponds to a different snapshot of the tree data structure at a different time, wherein the different snapshot of the tree data structure was captured before the snapshot of the tree data structure at the particular time.
11. The method of claim 10, wherein the snapshot of the tree data structure at the particular time includes a root node copy of a root node associated with the different snapshot of the tree data structure, wherein the root node copy and the root node include a pointer to an intermediate node associated with the different snapshot.

(i.e. the tree is reconstituted an associated with a first and different snapshots (a plurality of archives of data))

The feature, “wherein a first archive of data includes a first data block with a file offset to a second data block of a second archive” recites non-functional descriptive material since the method does not require it’s use to perform any particular function, merely that it is a type of data stored. As such, it does not carry patentable weight. See MPEP §2111.05.
13. (Previously Presented) The method of claim 2, wherein the archive 


14. (Previously Presented) The method of claim 2, wherein the one or more archives of data are serialized.  

15. (Previously Presented) A computer program product for accessing tree data, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for:









determining a view of data associated with a request for the data;
retrieving from an archive storage one or more archives of data corresponding to the determined view of data;





















reconstituting a tree data structure associated with the one or more archives of data, wherein reconstituting the tree data structure associated with the one or more archives of data comprises reading one or more flat sets of data corresponding to the one or more archives of data;
using the reconstituted tree data structure to access the requested data; and
providing the requested data.  


serializing at least a first portion of data of a tree data structure into a first set of flat data;
serializing at least a first portion of a structure of the tree data structure to reproduce at least the portion of the structure in a second set of flat data, wherein the first portion of the structure of the tree data structure includes a first root node and the second set of flat data includes a block corresponding to the first root node;
determining to access a desired data of the tree data structure from an archive;
reading a portion of the second set of flat data to reconstitute at least the first portion of the structure of the tree data structure, wherein the read portion of the second set of flat data includes one or more references to a third set of flat data, wherein the third set of flat data corresponds to a second portion of the structure of the tree data structure, wherein the second portion of the structure of the tree data structure includes a second root node and one or more other nodes, wherein the third set of flat data includes a block corresponding to the second root node and one or more blocks corresponding to the one or more other nodes, wherein the third set of flat data includes one or more references to a fourth set of flat data corresponding to a second portion of data of the tree data structure;

reconstituting the at least the first portion of the structure of the tree data structure and the portion of the structure of the tree data structure corresponding to the one or more other nodes of the tree data structure;
using the reconstituted structure portions of the tree data structure to determine a data offset associated with the fourth set of flat data, wherein the data offset corresponds to the desired data; and
accessing the desired data using the data offset associated with the fourth set of flat data.

12. The method of claim 1, further comprising:
receiving a request for the desired data at a specified time;
determining a snapshot view associated with the specified time, wherein the second set of flat data corresponds to a snapshot view of the tree data structure at the specified time; and
retrieving the second set of flat data associated with the specified time.
 (note: the method of claim 1 performs the method of the product of claim 17, thus it would have been obvious to implement the method of claim 12 (depending on 1) with the method performed of the product of claim 17 to achieve the predictable result of receiving a request corresponding to a view by the product.)


12. The method of claim 1, further comprising:
receiving a request for the desired data at a specified time;…






wherein using the reconstituted tree data structure to access the requested data comprises traversing the reconstituted tree data structure.  


20. A computer program product for accessing tree data, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
…
using the reconstituted structure portions of the tree data structure to determine a data offset associated with the fourth set of flat data, wherein the data offset corresponds to the desired data; and
accessing the desired data using the data offset associated with the fourth set of flat data.
(i.e. using a tree structure to obtain data requires navigating the tree structure in some manner)

18. (Previously Presented) The computer program product of claim 15, wherein the view of data associated with the request for the data corresponds to a backup performed at a particular time.  

12. The method of claim 1, further comprising:
receiving a request for the desired data at a specified time;
determining a snapshot view associated with the specified time, wherein the second set of flat data corresponds to a snapshot view of the tree data structure at the specified time; and
retrieving the second set of flat data associated with the specified time.

(i.e. a snapshot is analogous to a backup at a particular time)
19. (Previously Presented) The computer program product of claim 18, wherein the view of data associated with the request for the data was archived to the archive storage according to an archive policy.  

13. The method of claim 1, further comprising:
determining that an archive policy condition has occurred; and
archiving the first set of flat data and the second set of flat data to a remote storage location.

20. (Previously Presented) The computer program product of claim 18, wherein the view of data associated with the request for the data was deleted from a storage system 

21. (Previously Presented) A system, comprising:
a processor; and
a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor to:











determine a view of data associated with a request for the data;
retrieve from an archive storage one or more archives of data corresponding to the determined view of data;





















reconstitute a tree data structure associated with the one or more archives of data, wherein reconstituting the tree data structure associated with the one or more archives of data comprises reading one or more flat sets of data corresponding to the one or more archives of data;
use the reconstituted tree data structure to access the requested data; and
provide the requested data.   


a processor; and
a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor to:
serialize at least a first portion of data of a tree data structure into a first set of flat data;
serialize at least a first portion of a structure of the tree data structure to reproduce at least the portion of the structure in a second set of flat data, wherein the first portion of the structure of the tree data structure includes a first root node and the second set of flat data includes a block corresponding to the first root node;
determine to access a desired data of the tree data structure from an archive;
read a portion of the second set of flat data to reconstitute at least the first portion of the structure of the tree data structure, wherein the read portion of the second set of flat data includes one or more references to a third set of flat data, wherein the third set of flat data corresponds to a second portion of the structure of the tree data structure, wherein the second portion of the structure of the tree data structure includes a second root node and one or more other nodes, wherein the third set of flat data includes a block corresponding to the second root node and one or more blocks corresponding to the one or more other nodes, wherein the third set of flat data includes one or more references to a fourth set of flat data corresponding to a second portion of data of the tree data structure;
read a portion of the third set of flat data to reconstitute a portion of the 
reconstitute the at least the first portion of the structure of the tree data structure and the portion of the structure of the tree data structure corresponding to the one or more other nodes of the tree data structure;

use the reconstituted structure portions of the tree data structure to determine a data offset associated with the fourth set of flat data, wherein the data offset corresponds to the desired data; and
access the desired data using the data offset associated with the fourth set of flat data.

12. The method of claim 1, further comprising:
receiving a request for the desired data at a specified time;
determining a snapshot view associated with the specified time, wherein the second set of flat data corresponds to a snapshot view of the tree data structure at the specified time; and
retrieving the second set of flat data associated with the specified time.
 (note: the method of claim 1 performs the method of the system of claim 19, thus it would have been obvious to implement the method of claim 12 (depending on 1) with the method performed of the system of claim 19 to achieve the predictable result of receiving a request corresponding to a view by the system.)


As to claims 7, 11, 13, 14, and 20, although US Patent No. 10,635,632 does not disclose the features of these claims, at least the features recited claims 7, 11-14, and 20 do not carry 
As to claim 7, the language “wherein the view of data associated with the request for the data was deleted from a storage system according to a retention policy after the view of data associated with the request for the data was archived to the archive storage” describes actions not necessarily performed by the method being claimed but potentially being performed by some entity or method outside and before the scope of the method. As such the language of claim 7 does not limit the steps performed by the method of claim 6 and thus does not carry patentable weight. See MPEP §2111.04.
As to claim 11, the language “wherein the second data block at least includes a file offset to the information storing node” merely describes data stored in the second data block. The method is not recited as necessarily using this particular information stored to perform any function. As such, the features recited in claim 21 recite non-functional descriptive material and do not carry patentable weight. See MPEP §2111.05.  
As to claim 13, the language “wherein the archive storage is a cloud storage system or a cluster storage system” describes a system, however the claim is a method claim. The steps of the method do not change in any manner because of the type of archive storage, e.g. cloud or cluster storage. As such, the features of claim 13 do not limit the method being performed and do not carry patentable weight. See MPEP §2111.04.
As to claim 14, the language “wherein the one or more archives of data are serialized” merely describes the type of data of the archives. The method steps do not perform any function differently based on the type of archived data, nor does the claim required the 
As to claim 20, the language “wherein the view of data associated with the request for the data was deleted from a storage system according to a retention policy after the view of data associated with the request for the data was archived to the archive storage” describes actions not necessarily performed by the method being claimed but potentially being performed by some entity or method outside and before the scope of the method of the computer program product of the claim. As such the language of claim 20 does not limit the steps performed by the method of the computer program product of claim 18 and thus does not carry patentable weight. See MPEP §2111.04.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

As to claim 15, the claim is directed to a “computer program product for accessing tree data, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions.” The claim, as written, is directed to the computer program product. The claim is not a system claim. The fact that the computer program product may be embodied in a non-transitory computer readable storage medium does not change the fact that it is the computer program product itself being claimed. Applicant’s specification does not disclose what a “computer program product” is, and since the claim recites it as being something other than the non-transitory medium and comprising instructions, a computer program product is reasonably interpreted as software per se. which is not one of the four categories of patent eligible subject matter. Examiner suggests rephrasing the preamble to read as being directed to a non-transitory computer readable storage medium. E.g. “A non-transitory computer readable storage medium comprising a computer program product comprising computer instructions for:”

As to claims 16-20, the claims depend from claim 15 and also are directed to the computer program product recited in claim 25. As such, claims 16-20 are rejected under 35 USC §101 for the same reasons as claim 15 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Golab et al. (US 2014/0040199 A1), hereinafter Golab, in view of Davis et al. (US 2014/0006357 A1), hereinafter Davis, and further in view of Demidov et al. (cited in IDS filed 04/09/2020)(US 2015/0193487 A1), hereinafter Demidov.


As to claim 2, Golab discloses a method, comprising:
determining a view of data associated with a request for the data (Fig. 8, #805, 810; [0021]; [0031]; [0059], A request for data is received and a corresponding view from a snapshot determined.);
retrieving from  storage  data corresponding to the determined view of data (Fig. 8; [0011]; [0059], A B-tree indexing the requested data is retrieved corresponding to the snapshot, i.e. data corresponding to the determined view of data);
reconstituting a tree data structure associated with the one or more archives of data, wherein reconstituting the tree data structure associated with the one or more archives of data comprises reading one or more flat sets of data corresponding to the one or more archives of data;
using  a tree data structure to access the requested data (Fig. 8, #815; [0027]; [0059], The B-tree is used to access the requested data); and
providing the requested data (Fig. 1; [0051]; [0059], Accessing the requested data, e.g. by client accessing data such as when reading, requires the requested data be provided.).
Golab does not explicitly disclose retrieving from an archive storage one or more archives of data corresponding to the determined view of data [emphasis added]; reconstituting a tree data structure associated with the one or more archives of data, wherein reconstituting the tree data structure associated with the one or more archives of data comprises reading one or more flat sets of data corresponding to the one or more archives of the reconstituted tree data structure to access the requested data [emphasis added].
Although Golab does disclose storing in an archive storage, one or more archives of data corresponding to the determined view of data for use in data recovery ([0022]; [0028], Lines 17-19) and thus suggests the use of retrieving from an archive storage one or more archives of data corresponding to the determined view of data in order to implement the data recovery which would require the retrieval of the archived data corresponding to the view.
However, Davis discloses retrieving from an archive storage one or more archives of data corresponding to a determined view of data ([0380], User requested archived snapshot data is retrieved.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of  Golab with the teachings of Davis by modifying Golab to enable a user to request and retrieve the one or more archives of data corresponding to the determined view of data from the archive storage of Golab (Golab, [0022]; [0028], Lines 17-19, i.e. of snapshot data) as similarly done with the retrieval of archived snapshot data by Davis (Davis, [0380]). The motivation for doing so would have been to enable the retrieval and recovery of archived data for migration, disaster recovery, and continuous data protection (Golab, [0022]; [0024]).
Golab, as previously modified with Davis, does not disclose reconstituting a tree data structure associated with the one or more archives of data, wherein reconstituting the tree data structure associated with the one or more archives of data comprises reading one or more the reconstituted tree data structure to access the requested data [emphasis added].
However, Demidov discloses reconstituting a tree data structure associated with the one or more archives of data, wherein reconstituting the tree data structure associated with the one or more archives of data comprises reading one or more flat sets of data corresponding to the one or more archives of data (Fig. 4; [0005], [0016]-[0019], [0030], [0036],  The data storage structure provides for a B-tree data structure used to quickly locate specific units of desired data (such as data records in a database or files in a directory) stored on a secondary storage device, interpreted as analogous to an archive. To retrieve data,  the system reads and de-serializes serialized flat data to recreate the B--trees used to index and retrieve data.); 

and using the reconstituted tree data structure to access the requested data ([0016], The B-tree data structure is used to locate specific units of data.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Golab, as previously modified with Davis, with the teachings of Demidov by further modifying Golab such that archiving the snapshot data including B-tree data and corresponding data of Golab (Golab, [0021]; [0022]; [0031]) further includes serializing the B-tree data as disclosed by Demidov (Demidov, Fig. 4; [0005]; [0019]; [0030], [0036]; [0044]-[0045], A B-tree structure and data is serialized into a set of flat data.) and thus also deserializing the same data upon retrieval of archived data as disclosed by Golab, as modified with Davis, using the deserialization techniques of Demidov to reconstitute the B-tree data structure for the archived snapshot data of Golab. In (Demidov, [0005]; [0019]).

As to claim 15, Golab discloses a computer program product for accessing tree data, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for (Fig. 2; [0029]):
determining a view of data associated with a request for the data (Fig. 8, #805, 810; [0021]; [0031]; [0059], A request for data is received and a corresponding view from a snapshot determined.);
retrieving from  storage  data corresponding to the determined view of data (Fig. 8; [0011]; [0059], A B-tree indexing the requested data is retrieved corresponding to the snapshot, i.e. data corresponding to the determined view of data);

using  a tree data structure to access the requested data (Fig. 8, #815; [0027]; [0059], The B-tree is used to access the requested data); and
providing the requested data (Fig. 1; [0051]; [0059], Accessing the requested data, e.g. by client accessing data such as when reading, requires the requested data be provided.).
Golab does not explicitly disclose retrieving from an archive storage one or more archives of data corresponding to the determined view of data [emphasis added]; reconstituting a tree data structure associated with the one or more archives of data, wherein reconstituting the tree data structure associated with the one or more archives of data comprises reading one or more flat sets of data corresponding to the one or more archives of data; and using the reconstituted tree data structure to access the requested data [emphasis added].
Although Golab does disclose storing in an archive storage, one or more archives of data corresponding to the determined view of data for use in data recovery ([0022]; [0028], Lines 17-19) and thus suggests the use of retrieving from an archive storage one or more archives of data corresponding to the determined view of data in order to implement the data recovery which would require the retrieval of the archived data corresponding to the view.
([0380], User requested archived snapshot data is retrieved.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of  Golab with the teachings of Davis by modifying Golab to enable a user to request and retrieve the one or more archives of data corresponding to the determined view of data from the archive storage of Golab (Golab, [0022]; [0028], Lines 17-19, i.e. of snapshot data) as similarly done with the retrieval of archived snapshot data by Davis (Davis, [0380]). The motivation for doing so would have been to enable the retrieval and recovery of archived data for migration, disaster recovery, and continuous data protection (Golab, [0022]; [0024]).
Golab, as previously modified with Davis, does not disclose reconstituting a tree data structure associated with the one or more archives of data, wherein reconstituting the tree data structure associated with the one or more archives of data comprises reading one or more flat sets of data corresponding to the one or more archives of data; and using the reconstituted tree data structure to access the requested data [emphasis added].
However, Demidov discloses reconstituting a tree data structure associated with the one or more archives of data, wherein reconstituting the tree data structure associated with the one or more archives of data comprises reading one or more flat sets of data corresponding to the one or more archives of data (Fig. 4; [0005], [0016]-[0019], [0030], [0036],  The data storage structure provides for a B-tree data structure used to quickly locate specific units of desired data (such as data records in a database or files in a directory) stored on a secondary storage device, interpreted as analogous to an archive. To retrieve data,  the system reads and de-serializes serialized flat data to recreate the B--trees used to index and retrieve data.); and
using the reconstituted tree data structure to access the requested data ([0016], The B-tree data structure is used to locate specific units of data.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Golab, as previously modified with Davis, with the teachings of Demidov by further modifying Golab such that archiving the snapshot data including B-tree data and corresponding data of Golab (Golab, [0021]; [0022]; [0031]) further includes serializing the B-tree data as disclosed by Demidov (Demidov, Fig. 4; [0005]; [0019]; [0030], [0036]; [0044]-[0045], A B-tree structure and data is serialized into a set of flat data.) and thus also deserializing the same data upon retrieval of archived data as disclosed by Golab, as modified with Davis, using the deserialization techniques of Demidov to reconstitute the B-tree data structure for the archived snapshot data of Golab. In reconstituting, thus using the reconstituted b-tree data structure as the B-tree data structure of Golab to retrieve indexed requested data from the snapshots of Golab. Thus when combined, rendering obvious in entirety “reconstituting a tree data structure associated with the one or more archives of data, wherein reconstituting the tree data structure associated with the one or more archives of data comprises reading one or more flat sets of data corresponding to the one or more archives of data; and using the reconstituted tree data structure to access the requested data” as claimed. The motivation for doing so would have been to serialize and deserialize B-tree data structures and corresponding information stored and accessed by Golab (Demidov, [0005]; [0019]).

As to claims 3 and 16, the claims are rejected for the same reasons as claims 2 and 15 above. In addition, Golab, as previously modified with Davis and Demidov, discloses receiving the request for the data (Golab, Fig. 8, #805; [0059], A request for data is received and a corresponding view from a snapshot determined.).

As to claims 4 and 17, the claims are rejected for the same reasons as claims 2 and 15 above. In addition, Golab, as previously modified with Davis and Demidov, discloses wherein using the reconstituted tree data structure to access the requested data comprises traversing the reconstituted tree data structure (Golab, Fig. 8, #815; [0002]; [0027]; [0045], The B-tree traversed to access the requested data. As previously modified, the B-tree used by Golab is the reconstituted B-tree suggested by Demidov.).
The reasons and motivations for combining the teachings of Golab, Davis, and Demidov are the same as set forth with respect to claims 2 and 15 above.


As to claims 5 and 18, the claims are rejected for the same reasons as claims 2 and 15 above. In addition, Golab, as previously modified with Davis and Demidov, discloses wherein the view of data associated with the request for the data corresponds to a backup performed at a particular time (Golab, [0021]).
Additionally, while the prior art discloses “the view of data associated with the request for the data corresponds to a backup performed at a particular time”, this feature does not carry patentable weight. The type of data represented by the view is not used to perform any steps in the methods recited in the claims. E.g. the claim does not recite obtaining the particular time to determine the correct view. The claims also do not recite performing the backup as part of the methods. As such the fact that “the view of data associated with the request for the data corresponds to a backup performed at a particular time” merely represents non-functional descriptive material which does not affect or require any additional steps to be performed by the claimed method. See MPEP §2111.04 and §2111.05. Accordingly, since claims 5 and 18 do not recite any additional language which receives patentable weight beyond that of their parent claims, the claims are also fully rejected based on the same reasons set forth in parent claims 2 and 15 above alone.


As to claims 6 and 19, the claims are rejected for the same reasons as claims 5 and 18 above. In addition, Golab, as previously modified with Davis and Demidov, disclose wherein the view of data associated with the request for the data was archived to the archive storage according to an archive policy (Golab, [0022], E.g. a policy to spool snapshots for data migration and disaster recovery. Davis, [0272]).
The reasons and motivations for combining the teachings of Golab, Davis, and Demidov are the same as set forth with respect to claims 5 and 18 above.
Additionally, while the prior art discloses “wherein the view of data associated with the request for the data was archived to the archive storage according to an archive policy”, this feature does not carry patentable weight. The claim does not require the methods to actually archive the view in accordance with a data policy, and instead that it may have been done before the method and/or by some other process. The fact that it was archived according to a policy as claimed does not affect the method steps recited nor require any additional steps beyond those already recited in parent claims 2 and 15. See MPEP §2111.04. Accordingly, since claims 6 and 19 do not recite any additional language which receives patentable weight beyond that of their parent claims, the claims are also fully rejected based on the same reasons set forth in parent claims 5 and 18 above alone.


As to claims 7 and 20, the claims are rejected for the same reasons as claims 6 and 18 above. In addition, Golab, as previously modified with Davis and Demidov, discloses wherein the view of data associated with the request for the data was deleted from a storage system according to a retention policy after the view of data associated with the request for the data was archived to the archive storage (Davis, [0287]-[0290]; [0360]; [0361], Data not needed is removed from a storage upon archiving, e.g. when deleting and/or moving.).
The reasons and motivations for combining the teachings of Golab, Davis, and Demidov are the same as set forth with respect to claims 5 and 18 above.
Additionally, while the prior art discloses “wherein the view of data associated with the request for the data was deleted from a storage system according to a retention policy after the view of data associated with the request for the data was archived to the archive storage”, this feature does not carry patentable weight. The claim does not require the methods to actually perform the step of archiving, nor does the claim require the methods perform the step of deleting. Rather, the claims recite these operations in a manner that they may have been done before the methods and/or by some other process outside the scope of the methods claimed. The fact the view of data associated with the request for the data was deleted from a storage system according to a retention policy after the view of data associated with the request for the data was archived to the archive storage as claimed does not affect the method steps recited nor require any additional steps beyond those already recited in parent claims 2 and 15. See MPEP §2111.04. Accordingly, since claims 7 and 20 do not recite any additional language which receives patentable weight beyond that of their parent claims, the claims are also fully rejected based on the same reasons set forth in parent claims 6 and 18 above alone.

As to claim 8, the claim is rejected for the same reasons as claim 2 above. In addition, Golab, as previously modified with Davis and Demidov, discloses wherein the one or more flats sets of data include a plurality of data blocks that correspond to nodes of the tree data structure (Demidov, Fig. 4; [0018]-[0019]; [0032]; [0036], The B-tree is serialized into data blocks as shown in Fig. 4. The B-tree composed of nodes and thus the blocks correspond to the nodes by association.).  
The reasons and motivations for combining the teachings of Golab, Davis, and Demidov, are the same as previously set forth with respect to claim 2 above.
Additionally, while the prior art discloses “wherein the one or more flats sets of data include a plurality of data blocks that correspond to nodes of the tree data structure,” this feature does not carry patentable weight. The claimed method does not recite nor require specifically using the plurality of data blocks that correspond to nodes of the tree data structure to perform any specific function as a result of reading, only generically “reading one or more flat sets of data” in claim 2. As such, the fact that the flat sets of data include a plurality of data blocks that correspond to nodes of the tree data structure does not impart functionality on the method being claimed, and is non-functional descriptive material. See MPEP §2111.05. Accordingly, since claim 8 does not recite any additional language which receives patentable weight beyond that of its parent claims, the claim is also fully rejected based on the same reasons set forth in parent claim 2 above alone.

As to claim 9, the claim is rejected for the same reasons as claim 8 above. In addition, Golab, as previously modified with Davis and Demidov, discloses wherein the plurality of data blocks that corresponds to nodes of the tree data structure include at least a first data block that corresponds to a root node of the tree data structure, a second data block that corresponds to an intermediate node of the tree data structure, and a third data block that corresponds to an information storing node of the tree data structure (Demidov, Fig. 4; [0018]-[0019]; [0032]; [0036], The B-tree is serialized into data blocks as shown in Fig. 4. The B-tree composed of nodes and thus the blocks correspond to the nodes by association.).  
The reasons and motivations for combining the teachings of Golab, Davis, and Demidov, are the same as previously set forth with respect to claim 8 above.
Additionally, while the prior art discloses “wherein the plurality of data blocks that corresponds to nodes of the tree data structure include at least a first data block that corresponds to a root node of the tree data structure, a second data block that corresponds to an intermediate node of the tree data structure, and a third data block that corresponds to an information storing node of the tree data structure,” these features do not carry patentable weight. The claimed method does not recite nor require specifically using the plurality of data blocks that correspond to nodes of the tree data structure to perform any specific function as a result of reading, only generically “reading one or more flat sets of data” in claim 2. Thus, the claims also do not require the specific use of the structure or data of the first, second, and third data blocks as recited in the claim. As such, the fact that the flat sets of data include a plurality of data blocks that correspond to nodes of the tree data structure, and that the data blocks happen to have a correspondence to certain nodes, does not impart functionality on the 

As to claim 10, the claim is rejected for the same reasons as claim 9 above. In addition, Golab, as previously modified with Davis and Demidov, does not disclose wherein the first data block at least includes a file offset to the second data block.
However, the claimed method does not necessarily utilize the fact that “the first data block at least includes a file offset to the second data block” to perform any claimed function. Rather, this is merely data stored by the flat set but not necessarily used. While parent claim 2 recites “reading one or more flat sets of data”, the claim does not place any limitations on what data is in fact read when doing so, let alone specifically utilizing a first data block and more specifically a file offset therein to perform any specific function with that information. As such, the recited features of claim 10 are non-functional descriptive material and do not carry patentable weight. See MPEP §2111.05. Accordingly, since claim 10 does not recite any additional language which receives patentable weight beyond that of its parent claims, the claim is also fully rejected based on the same reasons set forth in parent claim 9 above alone.

As to claim 11, the claim is rejected for the same reasons as claim 9 above. In addition, Golab, as previously modified with Davis and Demidov, discloses wherein the second data block at least includes a file offset to the information storing node.
However, the claimed method does not necessarily utilize the fact that “the second data block at least includes a file offset to the information storing node” to perform any claimed function. Rather, this is merely data stored by the flat set but not necessarily used. While parent claim 2 recites “reading one or more flat sets of data”, the claim does not place any limitations on what data is in fact read when doing so, let alone specifically utilizing a first data block and more specifically a file offset to the information storing node therein to perform any specific function with that information. As such, the recited features of claim 11 are non-functional descriptive material and do not carry patentable weight. See MPEP §2111.05. Accordingly, since claim 11 does not recite any additional language which receives patentable weight beyond that of its parent claims, the claim is also fully rejected based on the same reasons set forth in parent claim 11 above alone.

As to claim 12, the claim is rejected for the same reasons as claim 8 above. In addition, Golab, as previously modified with Davis and Demidov, discloses wherein reconstituting the tree data structure includes reconstituting the tree data structure associated with a plurality of archives of data (Demidov, Fig. 4; [0005], [0016]-[0019], [0030], [0036],  The data storage structure provides for a B-tree data structure used to quickly locate specific units of desired data (such as data records in a database or files in a directory) stored on a secondary storage device, interpreted as analogous to an archive. To retrieve data, the system reads and de-serializes serialized flat data to reconstitute/recreate the B--trees used to index and retrieve data.).
The reasons and motivations for combining the teachings of Golab, Davis, and Demidov, are the same as previously set forth with respect to claim 8 above. 
Additionally, Golab, as previously modified with Davis and Demidov, does not specifically disclose wherein a first archive of data includes a first data block with a file offset to a second data block of a second archive.
However, the claimed method does not necessarily utilize the fact that “a first archive of data includes a first data block with a file offset to a second data block of a second archive” to perform any claimed function. Rather, this is merely data stored by the flat set but not necessarily used. While parent claim 2 recites “retrieves one or more archives of data” and “reading one or more flat sets of data”, the claim does not place any limitations on what data is in fact utilized in the archive of data or read when doing so, let alone specifically utilizing a first data block and more specifically a first data block with a file offset to a second data block of a second archive therein to perform any specific function with that information. As such, the recited features of “wherein a first archive of data includes a first data block with a file offset to a second data block of a second archive” in claim 12 are non-functional descriptive material and do not carry patentable weight. See MPEP §2111.05. Accordingly, the claim is fully rejected over Golab, as previously modified with Davis and Demidov as set forth above.

As to claim 13, the claim is rejected for the same reasons as claim 2 above. In addition, Golab, as previously modified with Davis and Demidov, discloses wherein the archive storage is a cloud storage system or a cluster storage system (Davis, [0207]).
  The reasons and motivations for combining the teachings of Golab, Davis, and Demidov, are the same as previously set forth with respect to claim 2 above. 
Additionally, while the prior art discloses “wherein the archive storage is a cloud storage system or a cluster storage system,” this feature does not carry patentable weight. The claim is a method claim, not a system. The steps of the method do not change in any manner because of the type of archive storage, e.g. cloud or cluster storage, as there is at least no inherent difference in the method connecting to a cloud or cluster storage in the claim as opposed to any other type of storage. The features of claim 13 merely describe system features which are not part of the method being claims. As such, the features of claim 13 do not limit the method being performed and do not carry patentable weight. See MPEP §2111.04. Accordingly, since claim 13 does not recite any additional language which receives patentable weight beyond that of its parent claims, the claim is also fully rejected based on the same reasons set forth in parent claim 2 above alone.


As to claim 14, the claim is rejected for the same reasons as claim 2 above. In addition, Golab, as previously modified with Davis and Demidov, discloses wherein the one or more archives of data are serialized (Demidov, Fig. 4; [0005], [0016]-[0019], [0030], [0036],  The data storage structure provides for serialized a B-tree data structure used to quickly locate specific units of desired data (such as data records in a database or files in a directory) stored on a secondary storage device, interpreted as analogous to an archive. To retrieve data, the system reads and de-serializes serialized flat data to recreate the B--trees used to index and retrieve data.).
  The reasons and motivations for combining the teachings of Golab, Davis, and Demidov, are the same as previously set forth with respect to claim 2 above. 
Additionally, while the prior art discloses “wherein the one or more archives of data are serialized,” this feature does not carry patentable weight. The claimed method steps do not perform any function differently based on the type of archived data, nor does the claim necessarily require the serialized data itself to be processed by the method. The structure of the archives of data is not utilized by the claim. While the archives of data are retrieved, the claims do not recite with any specificity how the archives of data are used, merely that the tree data is somehow reconstituted therefrom by reading flat data generically “corresponding” to the archives of data. Reading flat data is not necessarily reading serialized data from the archives of data. As such, the features of claim 14 are directed to non-functional descriptive material corresponding to elements of a system not of a method being claimed, and therefore do not carry patentable weight. See MPEP §2111.04 and MPEP §2111.05. Accordingly, since claim 14 does not recite any additional language which receives patentable weight beyond that 

As to claim 21, Golab discloses a system, comprising:
a processor ([0029]); and
a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor to (Fig. 1; [0029]):
	determine a view of data associated with a request for the data (Fig. 8, #805, 810; [0021]; [0031]; [0059], A request for data is received and a corresponding view from a snapshot determined.);
retrieve from  storage  data corresponding to the determined view of data (Fig. 8; [0011]; [0059], A B-tree indexing the requested data is retrieved corresponding to the snapshot, i.e. data corresponding to the determined view of data);
reconstitute a tree data structure associated with the one or more archives of data, wherein reconstituting the tree data structure associated with the one or more archives of data comprises reading one or more flat sets of data corresponding to the one or more archives of data;
use  a tree data structure to access the requested data (Fig. 8, #815; [0027]; [0059], The B-tree is used to access the requested data); and
provide the requested data (Fig. 1; [0051]; [0059], Accessing the requested data, e.g. by client accessing data such as when reading, requires the requested data be provided.).
an archive storage one or more archives of data corresponding to the determined view of data [emphasis added]; reconstituting a tree data structure associated with the one or more archives of data, wherein reconstituting the tree data structure associated with the one or more archives of data comprises reading one or more flat sets of data corresponding to the one or more archives of data; and using the reconstituted tree data structure to access the requested data [emphasis added].
Although Golab does disclose storing in an archive storage, one or more archives of data corresponding to the determined view of data for use in data recovery ([0022]; [0028], Lines 17-19) and thus suggests the use of retrieving from an archive storage one or more archives of data corresponding to the determined view of data in order to implement the data recovery which would require the retrieval of the archived data corresponding to the view.
However, Davis discloses retrieving from an archive storage one or more archives of data corresponding to a determined view of data ([0380], User requested archived snapshot data is retrieved.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of  Golab with the teachings of Davis by modifying Golab to enable a user to request and retrieve the one or more archives of data corresponding to the determined view of data from the archive storage of Golab (Golab, [0022]; [0028], Lines 17-19, i.e. of snapshot data) as similarly done with the retrieval of archived snapshot data by Davis (Davis, [0380]). The motivation for doing so would have been to enable (Golab, [0022]; [0024]).
Golab, as previously modified with Davis, does not disclose reconstituting a tree data structure associated with the one or more archives of data, wherein reconstituting the tree data structure associated with the one or more archives of data comprises reading one or more flat sets of data corresponding to the one or more archives of data; and using the reconstituted tree data structure to access the requested data [emphasis added].
However, Demidov discloses reconstituting a tree data structure associated with the one or more archives of data, wherein reconstituting the tree data structure associated with the one or more archives of data comprises reading one or more flat sets of data corresponding to the one or more archives of data (Fig. 4; [0005], [0016]-[0019], [0030], [0036],  The data storage structure provides for a B-tree data structure used to quickly locate specific units of desired data (such as data records in a database or files in a directory) stored on a secondary storage device, interpreted as analogous to an archive. To retrieve data, the system reads and de-serializes serialized flat data to recreate the B--trees used to index and retrieve data.); and
using the reconstituted tree data structure to access the requested data ([0016], The B-tree data structure is used to locate specific units of data.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Golab, as previously modified with Davis, with the teachings of Demidov by further modifying Golab such that archiving the snapshot data including B-tree data and corresponding data of Golab (Golab, [0021]; [0022]; [0031]) further includes serializing the B-tree data as disclosed by Demidov (Demidov, Fig. 4; [0005]; [0019]; [0030], [0036]; [0044]-[0045], A B-tree structure and data is serialized into a set of flat data.) and thus also deserializing the same data upon retrieval of archived data as disclosed by Golab, as modified with Davis, using the deserialization techniques of Demidov to reconstitute the B-tree data structure for the archived snapshot data of Golab. In reconstituting, thus using the reconstituted b-tree data structure as the B-tree data structure of Golab to retrieve indexed requested data from the snapshots of Golab. Thus when combined, rendering obvious in entirety “reconstituting a tree data structure associated with the one or more archives of data, wherein reconstituting the tree data structure associated with the one or more archives of data comprises reading one or more flat sets of data corresponding to the one or more archives of data; and using the reconstituted tree data structure to access the requested data” as claimed. The motivation for doing so would have been to serialize and deserialize B-tree data structures and corresponding information stored and accessed by Golab to avoid rebuilding of b-trees and decrease time needed each time a requested segment of data is loaded (Demidov, [0005]; [0019]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Armangau et al. (cited in IDS filed 04/09/2020)(US 8,412,688 B1) discloses using the structure of the tree data structure to determine a data offset associated with the first set of flat data, wherein the data offset corresponds to the desired data; and accessing the desired data using the data offset associated with the first set of flat data (Figs 26-27; Col. 15, Lines 1-22; Col. 19, Lines 8-30 and 44-59); wherein the first data block at least includes a file offset to the second data block (Armangau, Col. 15, Lines 1-22; Col. 19, Lines 8-30 and 44-59, As combined each pointer refers to a data offset. Since the second set of blocks contain the structure data which references the data, the combination would render obvious storing the data offset to at least one of the first set of blocks).
Federwisch et al. (cited in IDS filed 04/09/2020)(US 7,039,663 B1) discloses serializing a tree structure for archiving, wherein each node includes an offset pointer to another node or data.
Demidov et al. (US 2016/0210325 A1) discloses those features of Demidov cited above and also compressing the serialized B-tree and sorting data therein (Figs. 5, 6, 9, 10).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917.  The examiner can normally be reached on Mon-Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James E Richardson/             Primary Examiner, Art Unit 2167